Citation Nr: 0929362	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.  He died in August 2006.  The appellant is the 
Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2006; a certificate of death 
provides that the immediate cause of death was sepsis from 
wound infection, with an underlying cause of chronic effects 
of thermal injury (frostbite) and peripheral vascular 
disease.  Significant conditions contributing to death, but 
not resulting in an underlying cause of death, were colon 
cancer (cecum) and end stage dementia.  

2.  The evidence of record shows that the underlying cause of 
the Veteran's death (frostbite) was incurred during active 
duty.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

At the outset, the Board notes that at the time of the 
Veteran's death, service connection had been established for 
right Achilles tendonitis with tendon tear and weakness, 
evaluated as 30 percent disabling; arthritis of the right 
knee with painful motion, evaluated as 30 percent disabling; 
left Achilles tendonitis, evaluated as 20 percent disabling; 
and arthritis of the left knee with painful motion evaluated 
as 20 percent disabling. 

Turning to the merits of the appellant's claim, she contends 
that the Veteran incurred his fatal thermal injury 
(frostbite) while on active duty.  She has also repeatedly 
asserted that the Veteran sought treatment for frostbite from 
the VA Medical Center (VAMC) in Worcester, Massachusetts, in 
1946.  The Veteran also made such a claim during his lifetime 
but was informed that such records were unavailable at this 
late date.  

The Veteran's service treatment records are negative for 
frostbite but do include a notation that he incurred at least 
one injury "in action."  While his service personnel 
records do not indicate the Veteran was ever awarded a 
specific combat citation, his service personnel records 
reflect that he served in the 10th Armored Division in Europe 
during World War II.  VA notes that while he served in the 
Rhineland, Ardennes and Central Europe battles or campaigns, 
he does not appear to be among those cut off during the 
Battle of the Bulge.  Nonetheless, when his service treatment 
records and service personnel records are considered together 
in light most favorable to the Veteran, it appears likely 
that he did participate in combat with the enemy during World 
War II.   

Whatever the exact circumstances of his presumed combat 
service, the Board takes note of 38 U.S.C.A. § 1154(b) (West 
2002), which states, in pertinent part, that in any case 
where a veteran is engaged in combat during active service, 
lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof 
of service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  In this 
connection, the Board finds that cold injuries are consistent 
with the Veteran's service, and thus the Board will assume 
that the Veteran incurred such injuries.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).

The certificate of death reflects that the Veteran died in 
August 2006.  The immediate cause of death was sepsis from 
wound infection, with an underlying cause of chronic effects 
of thermal injury (frostbite) and peripheral vascular 
disease.  Significant conditions contributing to death, but 
not resulting in an underlying cause of death, were colon 
cancer (cecum) and end stage dementia.  In the section for a 
description of the injury occurred, the certificate of death 
relates that the Veteran suffered frostbite during exposure 
after a fall from a train during WWII.  

After a careful review of the record, the Board concludes 
that, after affording the appellant the benefit of the doubt, 
the evidence supports the claim for service connection for 
the cause of the Veteran's death.  

In so finding, the Board finds it significant that the 
Veteran's certificate of death clearly and unambiguously 
links his death to frostbite incurred during active duty.  
This medical evidence weighs heavily in the appellant's 
favor, particularly as there is no medical evidence in 
opposition to this finding.  In addition, the Veteran's 
treatment records also suggest that he was suffering from 
residuals of frostbite late in life.  VA treatment records 
reflect that in May 2000 he reported frostbite while seeking 
treatment for redness and rash of the right foot.  Private 
outpatient podiatry records dated in 2001 reflect that the 
Veteran's frostbite may well have been contributory to his 
current foot complaints.  In this connection, the Board finds 
the appellant's assertion that he was treated by VA for cold 
injuries in 1946 as credible.

In sum, the foregoing evidence supports entitlement to 
service connection for the cause of the Veteran's death, on 
the basis that the cold injuries he sustained in service are 
shown by medical evidence to have caused his chronic 
peripheral vascular disease, which ultimately resulted in the 
Veteran's death.  


ORDER

Entitlement to service connection for the chronic effects of 
thermal injury (frostbite) resulting in peripheral vascular 
disease, as the cause of the Veteran's death, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


